DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, 13, and 17 were amended on March 21, 2022.
Claims 1-4, 6-17, and 19 are pending and are rejected under 35 U.S.C. § 103.
Claims 1, 10, 13, and 17 are rejected under 35 U.S.C. § 112(a) (or 35 U.S.C. § 112 (pre-AIA ), first paragraph).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 10, 13, and 17
Claims 1, 10, 13, and 17 were objected to in the previous Office action because the amendment to the claims submitted as part of the Request for Continued Examination (RCE) filed on October 11, 2021, did not comply with the requirements of 37 CFR 1.121(c) because a marked up version of the amended claims was not provided.  
An after-final amendment was filed after the final rejection and contained marked up changes to the claims.  However, this amendment was not entered, but it was entered in the file and would normally be sufficient to show changes to the claims.  In this case, a clean copy of the claims can normally be submitted in a Request for Continued Examination (RCE) if no additional changes are made to the claims.  However, in the instant case, while no additional changes were made to independent claims 1, 10, and 13, there were additional changes made to independent claim 17 which were not marked, thereby resulting in the objections.  
The amendment submitted on March 21, 2022, appears to include all changes to the claims since the last previously entered amendment (submitted on March 11, 2021 and addressed in the final rejection) in compliance with the requirements of 37 CFR 1.121(c).  Accordingly, the objections to claims 1, 10, 13, and 17 are withdrawn.

Claim 19
Claim 19 was also objected to in the previous Office action due to minor informalities.  In view of the amendment submitted on March 21, 2022, these issues are resolved and the objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 13, and 17 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites the limitation “wherein the baseboard management controller is further configured to … send, according to the obtained error data, an alarm message to perform a printing operation and to notify a user of a severe fault alarm event” (emphasis added).  The other independent claims, as amended, contain similar limitations.  
Applicable paragraphs in the specification are [0083], [0112]-[0113] and [0116].  Paragraph [0112] recites “the baseboard management controller may further include a fault alarm unit, configured to: after the determining unit receives the severe fault event indication sent by the processor, send an alarm message to the fault alarm unit of the computer or perform a printing operation, to notify the user of the severe fault event” (emphasis added).  The presence of “or” in the cited specification language indicates that the sending of an alarm message and the performing of a printing (logging) operation are alternative options, not a list of operations in which one operation triggers the other operation.
According to the claimed limitation, as currently written, the BMC as a whole is sending the alarm message which then triggers the printing (logging) of error information.  Paragraphs [0112]-[0113] support the determining unit, the fault alarm unit (which sends the alarm message), and the fault processing unit all being a part of the BMC.  However, communication between these units within the BMC is not what is being claimed.  Rather, the claimed limitation describes, using the broadest reasonable interpretation of the limitation, the sending of an alarm message between the BMC to somewhere external to the BMC.  Further, while the specification discusses triggering of a system management interrupt for notifying the BMC of an error, the specification does not specify that an alarm message sent by the BMC triggers a printing operation to be performed as required by the amended independent claims.
In an interview with Applicant’s representative on August 24, 2021, the Examiner explained that a "print operation” was interpreted as printing/logging data to a log file and that prior art teaches the BMC logging error data and sending alerts, but did not appear to teach sending an alarm to cause a printing (logging) operation (which is why it was originally indicated to be allowable subject matter).  The Examiner had indicated that clarification is needed and, if the invention does involve the BMC sending an alarm to cause a printing (logging) operation, the specification should be amended to reflect this.  Since this amended claim language was included in the claims (dependent claim 5) submitted with the original disclosure, it would not constitute new matter.
In the amendments submitted on October 11, 2021, and March 21, 2022, no changes to the specification were submitted.  In the amendment submitted on March 21, 2022, the claims appear to be the same as the claims presented in the Request for Continued Examination (RCE) filed on October 11, 2021, except for some minor changes which do not change the scope of the claims.
In Applicant’s remarks submitted on March 21, 2022, Applicant presents arguments pertaining to rejection of the claims with respect to the prior art, but does not address the above issues pertaining to the rejections under 35 U.S.C. § 112(a) (or 35 U.S.C. § 112 (pre-AIA ), first paragraph).  The arguments pertaining to rejection of the claims with respect to the prior art are addressed in the response to arguments below.  However, since the current claims still contain the issues identified above, the rejections under 35 U.S.C. § 112(a) (or 35 U.S.C. § 112 (pre-AIA ), first paragraph) are maintained.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10-11, and 13-15 
Claims 1-3, 10-11, and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over by Lim et al. (Intel White Paper, “Platform-Level Error Handling Strategies for Intel Systems”, 2011) in view of Brandyberry et al. (U.S. Patent Publication No. 2008/0126852, hereafter “Brandyberry ‘852”) in further view of Austen et al. (U.S. Patent Publication No. 2009/0089624).

Claim 1
Regarding claim 1, Lim discloses:
A computer, comprising: 
a processor (Lim: p. 16, Figure 7 and ¶ 1); 
a platform environment control interface (PECI) bus (Lim: p. 16, Figure 7 and p. 17, ¶ 3); and
a baseboard management controller coupled to the processor (Lim: p. 16, Figure 7 and ¶ 1),
wherein the processor is configured to trigger an indication to notify the baseboard management controller that the computer crashes by changing a level of a pin CATERR_N or ERROR_N (Lim: p. 16, ¶ 5 to p. 17, ¶ 4 (CPU uses CATERR pin to indicate fatal and catastrophic errors to the BMC.  The processor will also use three pins, called "ERROR_N[2:0]" or "ERR[2:0]" to indicate various severities of errors.  The changing of a voltage on a pin to indicate a different logic value (i.e., ‘0’ or ‘1’) is an inherent part of digital communication.  In this case, changing the logic value for the CATERR pin from a default logic value (i.e., level of the pin) to a different logic value would indicate a change in status (i.e., that an error has occurred).)), 
wherein the baseboard management controller is configured to
receive the indication by receiving a level signal from the pin CATERR _ N or ERROR_ N (Lim: p. 16, Figure 7 and ¶ 2-4 (CPU uses CATERR# pin to indicate fatal and catastrophic errors to the BMC.  A BMC can figure out which error occurred by counting the number of clocks CATERR# asserted and proceed accordingly with its analysis/handling of the error condition.  The changing of a voltage on a pin to indicate a different logic value (i.e., ‘0’ or ‘1’) is an inherent part of digital communication.  In this case, changing the logic value (i.e., level of the pin) for the CATERR pin from a default logic value to a different logic value would indicate a change in status (i.e., that an error has occurred).)), and
send a read request message, through the PECI bus, to the processor, wherein the read request message is used for requesting reading of error data recorded by the processor, wherein the processor is further configured to receive the read request message, and send a read response message to the baseboard management controller, and wherein the baseboard management controller is further configured to receive the read response message returned by the processor, and obtain, according to the read response message, the error data recorded by the processor (Lim: p. 17, ¶ 2-4 (When a BMC sees that CATERR# is asserted, it knows there is a problem and queries the state of the CPU and/or chipset and reads debug data and registers.  PECI is the interface commonly used by BMCs for this purpose.  While not explicitly cited by Lim, the use of read and response messages are an inherent part of the communication process between computer components.)). 

Further regarding claim 1, Lim does not explicitly disclose, but Brandyberry ‘852 teaches:
send, according to the obtained error data, an alarm message to perform a printing operation and to notify a user of a severe fault alarm event (Brandyberry ‘852: ¶ [0041]-[0045]). 

Lim teaches that the system can be alerted for various errors, but does not explicitly teach that the BMC sends an alarm message to perform a printing (logging) operation and to notify a user of a severe fault alarm event as described in the claim.  Brandyberry ‘852 teaches an alerting mechanism in which the BMC can send alerts via an Intelligent Platform Management Interface (IPMI), including for fatal hardware errors (Brandyberry ‘852: ¶ [0041]-[0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send alerts as taught by Brandyberry ‘852 in conjunction with the processor system taught by Lim.  One of ordinary skill in the art would be motivated to do so in order to alert system administrators of a problem using a standardized interface (IPMI) (Brandyberry ‘852: ¶ [0045]).
Further regarding claim 1, Lim in view of Brandyberry ‘852 does not explicitly disclose, but Austen teaches:
send, according to the obtained error data, an alarm message to perform a printing operation and to notify a user of a severe fault alarm event (Austen: ¶ [0034]-[0035]). 

Lim in view of Brandyberry ‘852 does not explicitly teach that the BMC sends an alarm message to perform a printing (logging) operation as described in the claim.  The “print” operation recited in the claim is interpreted as being equivalent to a logging operation.  Austen teaches an alerting mechanism in which the BMC can report operating system faults using IPMI message formatting and that a host management controller can log the messages and associate severity levels with each event (Austen: ¶ [0034]-[0035]).  Although the messaging taught by Austen is for operating system faults, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the sending and printing/logging of IPMI messages as taught by Austen could be utilized in conjunction with the processor system taught by Lim in view of Brandyberry ‘852.  One of ordinary skill in the art would be motivated to do so in order to better clarify the urgency and nature of an alert message to system administrators (Austen: ¶ [0034]-[0035]).

Claims 2-3
Regarding claim 2, Lim in view of Brandyberry ‘852 and Austen discloses:
The computer according to claim 1, wherein the processor is further configured to trigger a system management interrupt, SMI, when acquiring error data in the computer to execute an error collection instruction of a basic input output system (Lim: pp. 22-23, Figure 9 and ¶ 1-2 (The SYS_ERR pins could be routed to a set of GPIOs in the chipset that have special logic that will cause either an NMI or SMI to occur. From there, the NMI or SMI interrupt handlers running on the processor would try to figure out what's going on.)). 

Regarding claim 3, Lim in view of Brandyberry ‘852 and Austen discloses:
The computer according to claim 1, wherein the processor is further configured to trigger a severe fault event indication to notify the baseboard management controller that a catastrophic error or a fatal error occurs in the computer (Lim: p. 16, ¶ 2 to p. 17, ¶ 4 (Determination of fatal and catastrophic errors.  CPU uses CATERR pin to indicate fatal and catastrophic errors to the BMC.  The processor will also use three pins, called "ERROR_N[2:0]" or "ERR[2:0]" to indicate various severities of errors.)).


Claims 10-11
	Claims 10-11 contain limitations for a method which are similar in scope to the limitations for the computer in claims 1-2, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 13-15
	Claims 13-15 contain limitations for a computer readable medium which are similar in scope to the limitations for the computer in claims 1-3, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 4, 12, 16-17, and 19 
Claims 4, 12, 16-17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim et al. (Intel White Paper, “Platform-Level Error Handling Strategies for Intel Systems”, 2011) in view of Brandyberry et al. (U.S. Patent Publication No. 2008/0126852, hereafter “Brandyberry ‘852”) in further view of Austen et al. (U.S. Patent Publication No. 2009/0089624), Brandyberry et al. (U.S. Patent Publication No. 2008/0270827, hereafter “Brandyberry ‘827”) and Nguyen et al. (U.S. Patent Publication No. 2003/0070115).

Claim 4
Regarding claim 4, Lim in view of Brandyberry ‘852 and Austen does not explicitly disclose, but Brandyberry ‘827 teaches:
The computer according to claim 1, wherein when the read response message carries a read failure indication, the baseboard management controller is configured to provide instruction for performing a warm reboot on the computer, wherein the read failure indication is used for indicating that the error data fails to be read from the processor (Brandyberry ‘827: ¶ [0016]-[0017]), 
wherein, during the warm reboot of the computer, the processor is configured to execute a fault collection instruction of the basic input output system of the computer, acquire the error data according to the fault collection instruction of the basic input output system, and send the error data to the baseboard management controller, and wherein, the baseboard management controller is configured to receive the error data sent by the processor (Brandyberry ‘827: ¶ [0016]-[0017]). 

Lim teaches that CATERR# remains asserted until a warm or cold reset and that a system reset is likely required to recover from a fatal error (Lim: p. 16, ¶ 2-4).  Lim further teaches that when a BMC sees that CATERR# is asserted, it knows there is a problem and queries the state of the CPU and/or chipset and reads debug data and registers (Lim: p. 17, ¶ 2-4).  However, Lim in view of Brandyberry ‘852 and Austen does not explicitly teach the baseboard management controller (BMC) performing a warm reboot and obtaining error data during the warm reboot as described in the claim.  Brandyberry ‘827 teaches performing a warm reset on the CPU after detecting a fault and subsequently retrieving error data from CPU registers and/or chipset registers (Brandyberry ‘827: ¶ [0016]-[0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform a warm reboot and subsequent retrieval of error data as taught by Brandyberry ‘827 in conjunction with the processor system taught by Lim in view of Brandyberry ‘852 and Austen.  One of ordinary skill in the art would be motivated to do so in order to try to unhang the CPU so that error data can be retrieved (Brandyberry ‘827: ¶ [0017]).
However, Brandyberry ‘827 does not explicitly teach performing retrieving error data from CPU registers and/or chipset registers during the warm reboot of the computer as required by the claim.
Further regarding claim 4, Lim in view of Brandyberry ‘852, Austen, and Brandyberry ‘827 does not explicitly disclose, but Nguyen teaches:
wherein, during the warm reboot of the computer, the processor is configured to execute a fault collection instruction of the basic input output system of the computer, acquire the error data according to the fault collection instruction of the basic input output system, and send the error data to the baseboard management controller, and wherein, the baseboard management controller is configured to receive the error data sent by the processor (Nguyen: ¶ [0036]). 

Nguyen teaches an embodiment for logging and retrieving pre-boot error information in which the BMC is operative during pre-boot and error information can be logged into the BMC (Nguyen: ¶ [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention retrieve error data during the pre-boot stage (i.e., after initiation of a warm reboot) as taught by Nguyen after initiating a warm reboot as taught by Brandyberry ‘827 in conjunction with the processor system taught by Lim in view of Brandyberry ‘852 and Austen.  One of ordinary skill in the art would be motivated to do so in order to retrieve error data for detected errors that may not otherwise be reported (Nguyen: ¶ [0006]).

Claim 12
	Claim 12 contains limitations for a method which are similar in scope to the limitations for the computer in claim 4, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 16
	Claim 16 contains limitations for a computer readable medium which are similar in scope to the limitations for the computer in claim 4, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 17
Regarding claim 17, Lim discloses:
A system, comprising: 
a processor (Lim: p. 16, Figure 7 and ¶ 1); and 
a baseboard management controller coupled to the processor (Lim: p. 16, Figure 7 and ¶ 1), 
wherein the processor is configured to trigger an indication to notify the baseboard management controller of a catastrophic system event in a computer device through a CATERR_N signal (Lim: p. 17, ¶ 2-4 (CPU uses CATERR pin to indicate fatal and catastrophic errors to the BMC.  The changing of a voltage on a pin to indicate a different logic value (i.e., ‘0’ or ‘1’) is an inherent part of digital communication.  In this case, changing the logic value for the CATERR pin from a default logic value (i.e., level of the pin) to a different logic value would indicate a change in status (i.e., that an error has occurred).)), 
wherein the computer device includes the system (Lim: p. 16, Figure 7 and ¶ 1), and 
wherein the baseboard management controller is configured to receive the indication by detecting the CATERR_N signal (Lim: p. 16, Figure 7 and ¶ 2-4 (CPU uses CATERR# pin to indicate fatal and catastrophic errors to the BMC.  A BMC can figure out which error occurred by counting the number of clocks CATERR# asserted and proceed accordingly with its analysis/handling of the error condition.)), and 
query error data recorded by the processor through a platform environment control interface (PECI) bus (Lim: p. 17, ¶ 2-4 (When a BMC sees that CATERR# is asserted, it knows there is a problem and queries the state of the CPU and/or chipset and reads debug data and registers.  PECI is the interface commonly used by BMCs for this purpose.)).

Further regarding claim 17, Lim does not explicitly disclose, but Brandyberry ‘852 teaches:
send, according to the obtained error data, an alarm message to perform a printing operation and to notify a user of a severe fault alarm event (Brandyberry ‘852: ¶ [0041]-[0045]). 

Lim teaches that the system can be alerted for various errors (i.e., sending an alarm message), but does not explicitly teach that the BMC sends an alarm message to perform a printing (logging) operation and to notify a user of a severe fault alarm event as described in the claim.  Brandyberry ‘852 teaches an alerting mechanism in which the BMC can send alerts via an Intelligent Platform Management Interface (IPMI), including for fatal hardware errors (Brandyberry ‘852: ¶ [0041]-[0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send alerts as taught by Brandyberry ‘852 in conjunction with the processor system taught by Lim.  One of ordinary skill in the art would be motivated to do so in order to alert system administrators of a problem using a standardized interface (IPMI) (Brandyberry ‘852: ¶ [0045]).
Further regarding claim 17, Lim in view of Brandyberry ‘852 does not explicitly disclose, but Austen teaches:
send, according to the obtained error data, an alarm message to perform a printing operation and to notify a user of a severe fault alarm event (Austen: ¶ [0034]-[0035]). 

Lim in view of Brandyberry ‘852 does not explicitly teach that the BMC sends an alarm message to perform a printing (logging) operation as described in the claim.  The “print” operation recited in the claim is interpreted as being equivalent to a logging operation.  Austen teaches an alerting mechanism in which the BMC can report operating system faults using IPMI message formatting and that a host management controller can log the messages and associate severity levels with each event (Austen: ¶ [0034]-[0035]).  Although the messaging taught by Austen is for operating system faults, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the sending and printing/logging of IPMI messages as taught by Austen could be utilized in conjunction with the processor system taught by Lim in view of Brandyberry ‘852.  One of ordinary skill in the art would be motivated to do so in order to better clarify the urgency and nature of an alert message to system administrators (Austen: ¶ [0034]-[0035]).

Further regarding claim 17, Lim in view of Brandyberry ‘852 and Austen does not explicitly disclose, but Brandyberry ‘827 teaches:
enable a warm reboot on the computer device in response to failing to obtain the error data from a register of the processor (Brandyberry ‘827: ¶ [0016]-[0017]). 

Lim teaches that CATERR# remains asserted until a warm or cold reset and that a system reset is likely required to recover from a fatal error (Lim: p. 16, ¶ 2-4).  Lim further teaches that when a BMC sees that CATERR# is asserted, it knows there is a problem and queries the state of the CPU and/or chipset and reads debug data and registers (Lim: p. 17, ¶ 2-4).  However, Lim in view of Brandyberry ‘852 and Austen does not explicitly teach the baseboard management controller (BMC) performing a warm reboot and obtaining error data during the warm reboot as described in the claim.  Brandyberry ‘827 teaches performing a warm reset on the CPU after detecting a fault and subsequently retrieving error data from CPU registers and/or chipset registers (Brandyberry ‘827: ¶ [0016]-[0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform a warm reboot and subsequent retrieval of error data as taught by Brandyberry ‘827 in conjunction with the processor system taught by Lim in view of Brandyberry ‘852 and Austen.  One of ordinary skill in the art would be motivated to do so in order to try to unhang the CPU so that error data can be retrieved (Brandyberry ‘827: ¶ [0017]).
However, Brandyberry ‘827 does not explicitly teach performing retrieving error data from CPU registers and/or chipset registers during the warm reboot of the computer as required by the claim.
Further regarding claim 17, Lim in view of Brandyberry ‘852, Austen, and Brandyberry ‘827 does not explicitly disclose, but Nguyen teaches:
obtain the error data from the register of the processor during the warm reboot (Nguyen: ¶ [0036]). 

Nguyen teaches an embodiment for logging and retrieving pre-boot error information in which the BMC is operative during pre-boot and error information can be logged into the BMC (Nguyen: ¶ [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention retrieve error data during the pre-boot stage (i.e., after initiation of a warm reboot) as taught by Nguyen after initiating a warm reboot as taught by Brandyberry ‘827 in conjunction with the processor system taught by Lim in view of Brandyberry ‘852 and Austen.  One of ordinary skill in the art would be motivated to do so in order to retrieve error data for detected errors that may not otherwise be reported (Nguyen: ¶ [0006]).

Claim 19
Regarding claim 19, Lim in view of Brandyberry ‘852, Austen, Brandyberry ‘827, and Nguyen discloses: 
The system according to claim 17, wherein the processor is further configured to dump the error data, after enabling the warm reboot, according to a fault collection instruction of the basic input output system of the computer so that the baseboard management controller obtains the error data (Brandyberry ‘827: ¶ [0016]-[0017]).



Claims 6-9 
Claims 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim et al. (Intel White Paper, “Platform-Level Error Handling Strategies for Intel Systems”, 2011) in view of Brandyberry et al. (U.S. Patent Publication No. 2008/0126852, hereafter “Brandyberry ‘852”) in further view of Austen et al. (U.S. Patent Publication No. 2009/0089624), and Mukherjee et al. (U.S. Patent Publication No. 2006/00010352).

Claim 6
Regarding claim 6, Lim in view of Brandyberry ‘852 and Austen does not explicitly disclose, but Mukherjee teaches:
The computer according to claim 1, wherein the baseboard management controller is further configured to parse the error data according to a fault parsing mechanism, and to obtain fault parsing information of the error data (Mukherjee: ¶ [0017] (diagnosis processor may be an IPMI BMC controller chip); ¶ [0043]-[0045] (information from detailed fault tables may be parsed by diagnosis processors)). 

Mukherjee teaches using a BMC as a diagnosis processor and performing analysis of fault data (Mukherjee: ¶ [0017]-[0018]; ¶ [0032]-[0033]; ¶ [0043]-[0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a BMC perform analysis of fault data as taught by Mukherjee in conjunction with the BMC performing fault handling as taught by Lim in view of Brandyberry ‘852 and Austen.  One of ordinary skill in the art would be motivated to do so in order to provide a mechanism for using the gathered fault information to determine appropriate corrective actions and predict possible failures of individual system components before they occur, which will result in reduced system downtime (Mukherjee: ¶ [0005]-[0006]; ¶ [0017]-[0018]).

Claim 7
Regarding claim 7, Lim in view of Brandyberry ‘852, Austen, and Mukherjee discloses:
The computer according to claim 6, wherein the baseboard management controller is further configured to analyze the fault parsing information of the error data according to a preset fault processing mechanism, and to obtain a fault processing suggestion (Mukherjee: ¶ [0017] (diagnosis processor may be an IPMI BMC controller chip); ¶ [0018] (“Using the information from the fault information table 107, the diagnosis processor 106 may be configured to predict the failures of individual system components before they occur, and take appropriate corrective action, e.g., running internal diagnosis procedures, disabling components, replacing the components with spares, triggering system alerts, etc.”)). 

Claim 8
Regarding claim 8, Lim in view of Brandyberry ‘852, Austen, and Mukherjee discloses:
The computer according to claim 7, wherein the baseboard management controller is further configured to print the fault parsing information of the error data or the fault processing suggestion (Brandyberry ‘852: Figure 2; ¶ [0062]-[0068] (the embedded system microcontroller (BMC) reads information regarding the cause of the fatal computer error from registers in chips of the chipset and stores it in non-volatile random access memory.  The “print” operation recited in the claim is interpreted as being equivalent to a logging operation.)).

Claim 9
Regarding claim 9, Lim in view of Brandyberry ‘852, Austen, and Mukherjee discloses:
The computer according to claim 6, wherein the baseboard management controller is further configured to save at least one of the fault parsing information of the error data and the error data in a fault information base of the computer (Brandyberry ‘852: Figure 2; ¶ [0062]-[0068] (the embedded system microcontroller (BMC) reads information regarding the cause of the fatal computer error from registers in chips of the chipset and stores it in non-volatile random access memory.)).

Brandyberry ‘852 teaches having a baseboard management controller (BMC) read error data from chip registers regarding the cause of a fatal hardware error and storing the error information in non-volatile random access memory and/or a system error log (Brandyberry ‘852: ¶ [0062]-[0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store error information as taught by Brandyberry ‘852 in conjunction with the processor system taught by Lim in view of Austen and Mukherjee.  One of ordinary skill in the art would be motivated to do so in order to allow a BMC to detect and record fatal computer hardware errors while the system is completely halted without having to run any system code and to provide information regarding the system failure/system status to the BIOS (Brandyberry ‘852: ¶ [0068]; ¶ [0073]).


Response to Arguments – Rejections under 35 U.S.C. § 103
Applicant's arguments in the amendment submitted on March 21, 2022, have been fully considered but are not persuasive.  Applicant argues that “Austen fails to disclose that the baseboard management controller is configured to send an alarm message to perform a printing operation and to notify a user of a severe fault alarm event.”  Applicant references paragraph [0034] in Austen and further argues that “the operating system events reported by the BMC are logged by the host management controller, and not for performing a printing operation and notifying a user of severe fault alarm event.  Therefore, Austen fails to disclose the distinguishing features of the amended claim 1.”  The arguments are also applicable to independent claims 10, 13, and 17.
The Examiner respectfully disagrees.  Claim 1, as amended, recites the limitation “wherein the baseboard management controller is further configured to … send, according to the obtained error data, an alarm message to perform a printing operation and to notify a user of a severe fault alarm event” (emphasis added).  The other independent claims, as amended, contain similar limitations.  Paragraph [0112] in the specification recites “the baseboard management controller may further include a fault alarm unit, configured to: after the determining unit receives the severe fault event indication sent by the processor, send an alarm message to the fault alarm unit of the computer or perform a printing operation, to notify the user of the severe fault event” (emphasis added).  As explained in the previous Office action, the presence of “or” in the cited specification language indicates that the sending of an alarm message and the performing of a printing operation are alternative options, not a list of operations in which one operation triggers the other operation.
According to the claimed limitation, as currently written, the BMC as a whole is sending the alarm message which then triggers the printing (logging) of error information.  Paragraphs [0112]-[0113] in the specification support the determining unit, the fault alarm unit (which sends the alarm message), and the fault processing unit all being a part of the BMC.  However, communication between these units is not what is being claimed.  Rather, the claims describe the sending of an alarm message between the fault alarm unit of the BMC to the fault alarm unit of the computer.  Further, the cited paragraphs do not specify that an alarm message triggers a printing (logging) operation performed by the fault processing unit of the BMC, as has been argued by the Applicant.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lim teaches that the system can be alerted for various errors, but does not explicitly teach that the BMC sends an alarm message to perform a printing (logging) operation and to notify a user of a severe fault alarm event as described in the claim.  Brandyberry ‘852 teaches an alerting mechanism in which the BMC can send alerts via an Intelligent Platform Management Interface (IPMI), including for fatal hardware errors (Brandyberry ‘852: ¶ [0041]-[0045]).  As explained previously, the “print” operation recited in the claim is being interpreted, based on the context used in the specification, as being equivalent to a logging operation rather than a “print” operation performed by a printer or similar device.  
Paragraph [0035] in Austen recites:
“The system firmware can indicate to the BMC the proper offset to use for the proper message to be logged.  The BMC receives the alert for the operating system fault from the system firmware, builds the proper SEL record, sets the severity level accordingly, and sends the SEL record to the host management controller as a sensor event via a messaging command. The host management controller receives the sensor event and logs the appropriate message using the offset, and marks it with the severity level indicated in the SEL.  Because these alerts are for IPMI sensor events, any IPMI host management software that is monitoring the system will get the notification and can react accordingly” (emphasis added).
Austen teaches an alerting mechanism in which the BMC can report operating system faults using IPMI message formatting and that a host management controller can log the messages and associate severity levels with each event.  Although the messaging taught by Austen is for operating system faults, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a hardware and/or system fault in a processor system can also be handled in a similar manner using the IPMI standard, including the sending and printing/logging of IPMI messages as taught by Austen.  Therefore, it is maintained that Lim in view of Brandyberry ‘852 and Austen, when viewed in combination, teaches the amended claims.
Accordingly, claims 1-4, 6-17, and 19 remain rejected under 35 U.S.C. § 103 as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113